DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on July 19, 2022 has been carefully considered.  Claims 10-13 and 16-19 are withdrawn claim further consideration.  Claims 20 and 21 are new.  Claims 1-9, 14, 15, 20, and 21 are under consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Falco et al. (Int. Journal of Hydrogen Energy 42 (2017) 6771-6786) in view of Harale et al. (US 8,921,619) and Wang et al. (J. of Membrane Science 474 (2015) 39-56).
Regarding claim 1, De Falco et al. (see FIG. 2 on page 6775; also, “Process description” on pages 6774-6775) discloses a membrane reactor for the hydrogenation of carbon dioxide (i.e., for conducting the CO2 hydrogenation reaction (1) as one of the main reactions for DME direct synthesis; see page 6772), said membrane reactor comprising:
a reaction compartment comprising a catalyst bed (i.e., an annular zone between the internal and external tubes of the Reaction Zone where catalyst particles are packed); a permeate compartment (i.e., the Permeation Zone located inside of the internal tube); and a water-permeable membrane separating the reaction compartment and the permeate compartment (i.e., the inner tube comprises an H2O selective membrane); wherein, during operation of the reactor, water that permeates through the water-permeable membrane is removed from the permeate compartment using a sweep gas and discharged from the reactor to an external condenser where water can condense (see FIG. 1).
De Falco et al. further discloses that the trans-membrane molar flux for water (see equation (21) for determining JH2O and the corresponding discussion at pages 6775-6776) is proportional to the partial pressure difference across the water-permeable membrane and the permeability of the membrane.  In particular, De Falco et al. (see “Effect of permeation zone operation conditions” at pages 6780 and the results shown in FIG. 6) discloses, 
“It is clear that increasing the pressure difference between the reaction and permeation zones, thus reducing the ƞ ratio, leads to a steep improvement of all the membrane reactor performance indexes… Such a behavior is due to the variation of pressure driving force that modifies the water permeated flux, as shown in eq. (21).  
Also the ratio Sw has a positive effect on membrane reactor performance, since increasing the sweeping gas flow rate allows the reduction of the water partial pressure in the permeate side and thus the increase of the water permeated flux JH2O.”
Therefore, one of ordinary skill in the art would understand that increasing the pressure difference between the reaction compartment and the permeate compartment by reducing the partial pressure of water in the permeate compartment increases the amount of water that permeates through the water-permeable membrane and thereby improves the performance of the membrane reactor, i.e., by increasing the yield of DME (YDME), the selectivity of DME (SDME), the conversion of COx (XCOx), and the conversion of CO2 (XCO2), (see FIG. 6).
	De Falco et al., however, fails to disclose that the permeate compartment comprises a condensing surface and a means for cooling that is connected to said condensing surface, such that during operation of the reactor, water can condense on the condensing surface.
Harale et al. discloses a membrane reactor (i.e., a membrane-integrated hydration reactor 110; see FIG. 1; column 4, line 36, to column 6, line 17) comprising a reaction compartment containing a catalyst bed (i.e., a fixed solid acid olefin hydration catalyst bed 130); a permeate compartment (i.e., the space at the bottom of the reactor 110, below a hydrophilic member 132); and a water-permeable membrane (i.e., the hydrophilic membrane 132) separating the reaction compartment and the permeate compartment.  Harale et al. also disclose additional embodiments of the membrane reactor (i.e., membrane-integrated hydration reactors 210a and 210b; see FIG. 2A-2B) comprising a reaction compartment comprising a catalyst bed (i.e., solid acid olefin hydration catalyst bed 220a, FIG. 2A; or solid acid olefin hydration catalyst 220b, FIG. 2B); a permeate compartment (i.e., an interior fluid conduit 238a, FIG. 2A; or a void annular volume 230b, FIG. 2B); and a water-permeable membrane separating the reaction compartment and the permeate compartment (i.e., hydrophilic membrane 222a, FIG. 2A; or hydrophilic membrane 222b, FIG. 2b); wherein, during operation of the reactor, water is removed from the reactor (i.e., through water outlet conduit 260a, FIG. 2A; or through water outlet conduit 260b, FIG. 2B).   The membrane reactor configuration in FIG. 2A of Harale et al. is similar to the membrane reactor configuration in FIG. 2 of De Falco et al.  Harale et al. (see FIG. 1) further discloses that the permeate compartment comprises a condenser 144, such that during operation of the reactor, water can condense on a surface of the condenser.  In particular, Harale et al. (at column 6, lines 6-17) discloses,  
“Condenser 144 causes the formation of liquid water on permeate side 136 of hydrophilic membrane 132, lowering the pressure on that side of hydrophilic membrane 132. Lowering the pressure on permeate side 136 increases the pressure drive through hydrophilic membrane 132, removing additional water from feed side 134. Removal of water from water layer 162 shifts the water/associated alcohol concentration away from equilibrium in layer of water 162, driving associated alcohols from layer of water 162 into layer of associated alcohols 160. This further improves recovery of the associated alcohols and quality of the associated alcohols product.”
	Harale et al. therefore discloses that the provision of the condenser 144 which condenses water in the permeate compartment increases the pressure difference between the reaction compartment and the permeate compartment by reducing the partial pressure of water in the permeate compartment, which then increases the amount of water that permeates through the water-permeable membrane 132 and thereby improves the performance of the membrane reactor.
	Wang et al. further illustrates the four basic modes of inducing a pressure gradient across a membrane as would be recognized by one of skill in the art (see “3. MD configurations” on pages 45-46; also, FIG. 3.1 on page 47).  Under a “sweep gas” mode for inducing a pressure gradient (see FIG. 3.1-C), vapors that permeate through the membrane are removed from the permeate compartment using a sweep gas and discharged with the sweep gas to an external condenser where the vapors can condense.  The “sweep gas” mode is essentially the mode of inducing a pressure gradient used by De Falco et al.  Additionally, under an “air-gap” mode for inducing a pressure gradient (see FIG. 3.1-B), vapors that permeate through the membrane are condensed on a condensing surface (i.e., a cooling surface) located in the permeate compartment, wherein the condensing surface is connected to a means for cooling (i.e., a flowing cooling stream on the other side of the cooling surface).  Note that the flowing cooling stream has been interpreted under 35 U.S.C. 112(f) as corresponding to the “means for cooling” as described in Applicant’s specification (see, e.g., page 8, lines 10-18), and equivalents thereof.  The “air-gap” mode is essentially the mode of inducing a pressure gradient used by Harale et al., since the condenser 144 is spaced from the wall of the membrane 132 (see FIG. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively provide a condensing surface in the permeate compartment and a means for cooling that was connected to the condensing surface in the membrane reactor of De Falco et al. because the provision of either: (i) a condensing surface in the permeate compartment connected with means for cooling (i.e., the “air-gap” mode of inducing a pressure gradient), or (ii) a flow of sweep gas through the permeate compartment with an external condenser (i.e., the “sweep gas” mode of inducing a pressure gradient) would have achieved substantially the same result of reducing the partial pressure of water in the permeate compartment to induce a pressure difference between the reaction compartment and the permeate compartment and to increase the amount of water that permeates through the membrane during use, as taught by Harale et al. and Wang et al.  Furthermore, the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
With respect to the new limitation “said membrane reactor is adapted to not provide a sweeping gas in the permeate compartment”, the modified membrane reactor of De Falco et al. meets the claim because the membrane reactor was modified by Harale et al. and Wang et al. to comprise a condensing surface in the permeate compartment and a means for cooling connected to the condensing surface, as an alternative to the use of sweep gas, to achieve the same result of reducing the partial pressure of water in the permeate compartment to induce a pressure difference between the reaction compartment and the permeate compartment.  
Additionally, this limitation is not considered to impart further patentable weight to the claim because the claim language does not further limit the structure of the membrane reactor.  See MPEP § 2111.04.  Assuming arguendo, a membrane reactor was equipped with a condensing surface as well as fluid connections for flowing a sweep gas through the permeate compartment, such reactor would still read on the claimed membrane reactor because the reactor could be “adapted to not provide a sweeping gas in the permeate compartment” by simply disconnecting or shutting off the supply of sweep gas to the reactor during its use.
	Regarding claims 2 and 14, Wang et al. discloses that the means for cooling comprises an active-cooling device having a passage through which cooling fluid can flow (i.e., a flowing cooling stream across the opposite side of the cooling surface; see FIG. 3.1-B).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to similarly provide an active cooling device having a passage through which cooling fluid can flow as the means for cooling in the modified membrane reactor of De Falco et al.
	Regarding claim 3, De Falco et al. discloses that the membrane reactor (see FIG. 2) comprises an inner wall (i.e., the internal tube) bounding an inner space that defines the permeate compartment (i.e., the Permeation Zone); an outer wall (i.e., the external tube) that is arranged around the inner wall, wherein the outer wall and the inner wall bound an outer space that defines the reaction compartment (i.e., an annular zone that is the Reaction Zone where catalyst particles are packed); wherein the inner wall comprises the water-permeable membrane (i.e. the H2O selective membrane).  The membrane reactor configuration in FIG. 2 of De Falco et al. is therefore in reverse of the claimed membrane reactor configuration, where the inner space instead defines the reaction compartment and the outer space instead defines the permeate compartment.  However, either membrane reactor configuration would be expected to achieve substantially the same results, as further evidenced by Harale et al.  In particular, Harale et al. (see FIG. 2A and 2B) discloses two membrane reactors constructed from an inner wall bounding an inner space, and an outer wall that is arranged around said inner wall, wherein the outer wall and the inner wall bound an outer space.  Under a first configuration (see FIG. 2A), the inner space defines the permeate compartment (i.e., interior fluid conduit 238a) and the outer space defines the reaction compartment (i.e., the annular compartment 230a containing the catalyst 220a).  Under a second configuration (see FIG. 2A), the permeate compartment and the reaction compartment are reversed, with the inner space defining the reaction compartment (i.e., the interior fluid conduit 238 containing the catalyst 220b) and the outer space defining the permeate compartment (i.e., the annular volume 230b).  Therefore, it would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the locations of the permeate compartment and the reaction compartment in the modified membrane reactor of De Falco et al. because either membrane reactor configuration would be expected to achieve substantially the same result, as suggested by Harale et al.
Wang et al. further discloses that under the “air-gap” mode for inducing a pressure gradient across the membrane (see FIG. 3.1-B and corresponding discussion under 3.1(c) on page 46), the condensing surface (i.e., cooling surface) is located away from the wall of the membrane (i.e., by a distance defining the air-gap).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to connect the condensing surface to the outer wall in the modified membrane reactor of De Falco et al. in order to provide the gap required of the “air-gap” mode for inducing the pressure gradient across the membrane, as taught by Wang et al.
 	Regarding claim 4, De Falco et al. discloses that the membrane reactor (see FIG. 2) comprises an inner wall (i.e., the internal tube) bounding an inner space that defines the permeate compartment (i.e., the Permeation Zone); an outer wall (i.e., the external tube) that is arranged around the inner wall, wherein the outer wall and the inner wall bound an outer space that defines the reaction compartment (i.e., an annular zone that is the Reaction Zone where catalyst particles are packed); wherein the inner wall comprises the water-permeable membrane (i.e. the H2O selective membrane).  
Wang et al. further discloses that under the “air-gap” mode for inducing a pressure gradient across the membrane (see FIG. 3.1-B and corresponding discussion under 3.1(c) on page 46), the condensing surface (i.e., cooling surface) is located away from the wall of the membrane (i.e., by a distance defining the air-gap).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to locate the condensing surface away from the inner wall in the modified membrane reactor of De Falco et al. in order to provide the gap required of the “air-gap” mode for inducing the pressure gradient across the membrane, as taught by Wang et al.
Regarding claims 5 and 20, Wang et al. discloses that the permeate compartment comprises a means for cooling that is an active cooling device (i.e., the opposite side of the cooling surface is in contact with a flowing cooling stream, see FIG. 3.1-B on page 47), wherein the active cooling device is disconnected from the inner wall (i.e., the cooling surface is spaced from the membrane by an air gap).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to similarly configure the means for cooling and active-cooling device to be disconnected from the inner wall of the modified membrane reactor of De Falco et al. in order to provide the gap required of the “air-gap” mode for inducing the pressure gradient across the membrane, as taught by Wang et al.
Regarding claim 6, De Falco et al. (see FIG. 2) discloses that the inner wall and the outer wall are tubular, and the outer wall is at least partially co-axially arranged around the inner wall (i.e. the membrane reactor is constructed from two co-axial tubes, see discussion under “Process description” on page 6774).
Regarding claims 8 and 15, De Falco et al. discloses that the water permeable membrane comprises a hydrophilic membrane that is a zeolite membrane (see discussion under “Hydrophilic membranes and membrane reactor state of the art” on page 6773; see also discussion of the microporous zeolite membrane used as the H2O selective membrane under “Process description” on pages 6774-6775).
	Regarding claim 9, De Falco et al. discloses that a suitable catalyst comprises bi-functional catalytic particles of Cu-ZnO-Al2O3/HZSM-5 (see discussion under “Mathematical modeling” on page 6775), and therefore, the catalyst bed comprises copper and zinc oxide.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over De Falco et al. (Int. Journal of Hydrogen Energy 42 (2017) 6771-6786) in view of Harale et al. (US 8,921,619) and Wang et al. (J. of Membrane Science 474 (2015) 39-56), as applied to claim 1 above, and further in view of Thomas (US 3,358,750).
The combination of De Falco et al., Harale et al., and Wang et al. fails to disclose or adequately suggest protruding surface elements on the condensing surface.
	Thomas (see FIG. 1) discloses a condensing surface 2 comprising protruding surface elements (i.e., projections 3 in the form of fins; projections 4 in the form of wires).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide protruding surface elements on the condensing surface in the modified membrane reactor of De Falco et al. because the protruding surface elements would help draw condensate from the condensing surface between the protruding surface elements, which decreases the thickness of the condensate film on that surface, and thereby provides a substantial increase in the film condensation heat transfer coefficient of the surface, as taught by Thomas (see column 2, lines 11-23).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. (DGMK/SCI-Conference, 2006) in view of Harale et al. (US 8,921,619) and Wang et al. (J. of Membrane Science 474 (2015) 39-56).
Rohde et al. discloses a membrane reactor (see FIG. 1 and Experimental at pages 216-217) suitable for the hydrogenation of carbon dioxide (i.e., conversion of CO2 with H2 to hydrocarbons using an Fe-based catalyst; see first and second paragraphs on page 216), said membrane reactor comprising:
a reaction compartment comprising a catalyst bed (i.e., a bed of Fe-based catalyst comprising catalyst powder diluted with SiC, filled into the annular space between a tubular membrane and a reactor shell); a permeate compartment (i.e., the space within the tubular membrane); and a water-permeable membrane (i.e., the tubular membrane) separating the reaction compartment and the permeate compartment, wherein the water-permeable membrane comprises a polymer membrane comprising ceramic-supported polymers (i.e., a permselective (CSP) membrane prepared by coating the outside of a porous tubular ceramic support with a thin dense functional polymer layer).
	Rohde et al. further discloses a supply of a sweep gas to the permeate compartment, so that the membrane is swept in a co-current mode (see Experimental at page 217).  The sweep gas lowers the partial pressure in the permeate compartment so that water is permeated through the membrane and removed at a faster rate.  The removal of water displaces the reaction equilibrium in the reaction compartment, resulting in higher conversions (see Results and Discussion, at pages 217-220).  
	Rohde et al., however, fails to disclose that the permeate compartment comprises a condensing surface and a means for cooling that is connected to said condensing surface, such that during operation of the reactor, water can condense on the condensing surface.
Harale et al. discloses a membrane reactor (i.e., a membrane-integrated hydration reactor 110; see FIG. 1; column 4, line 36, to column 6, line 17) comprising a reaction compartment containing a catalyst bed (i.e., a fixed solid acid olefin hydration catalyst bed 130); a permeate compartment (i.e., the space at the bottom of the reactor 110, below a hydrophilic member 132); and a water-permeable membrane (i.e., the hydrophilic membrane 132) separating the reaction compartment and the permeate compartment.  Harale et al. also disclose additional embodiments of the membrane reactor (i.e., membrane-integrated hydration reactors 210a and 210b; see FIG. 2A-2B) comprising a reaction compartment comprising a catalyst bed (i.e., solid acid olefin hydration catalyst bed 220a, FIG. 2A; or solid acid olefin hydration catalyst 220b, FIG. 2B); a permeate compartment (i.e., an interior fluid conduit 238a, FIG. 2A; or a void annular volume 230b, FIG. 2B); and a water-permeable membrane separating the reaction compartment and the permeate compartment (i.e., hydrophilic membrane 222a, FIG. 2A; or hydrophilic membrane 222b, FIG. 2b); wherein, during operation of the reactor, water is removed from the reactor (i.e., through water outlet conduit 260a, FIG. 2A; or through water outlet conduit 260b, FIG. 2B).   The membrane reactor configuration in FIG. 2A of Harale et al. is similar to the membrane reactor configuration in FIG. 2 of De Falco et al.  Harale et al. (see FIG. 1) further discloses that the permeate compartment comprises a condenser 144, such that during operation of the reactor, water can condense on a surface of the condenser.  In particular, Harale et al. (at column 6, lines 6-17) discloses,  
“Condenser 144 causes the formation of liquid water on permeate side 136 of hydrophilic membrane 132, lowering the pressure on that side of hydrophilic membrane 132. Lowering the pressure on permeate side 136 increases the pressure drive through hydrophilic membrane 132, removing additional water from feed side 134. Removal of water from water layer 162 shifts the water/associated alcohol concentration away from equilibrium in layer of water 162, driving associated alcohols from layer of water 162 into layer of associated alcohols 160. This further improves recovery of the associated alcohols and quality of the associated alcohols product.”
	Harale et al. therefore discloses that the provision of the condenser 144 which condenses water in the permeate compartment increases the pressure difference between the reaction compartment and the permeate compartment by reducing the partial pressure of water in the permeate compartment, which then increases the amount of water that permeates through the water-permeable membrane 132 and thereby improves the performance of the membrane reactor.
	Wang et al. further illustrates the four basic modes of inducing a pressure gradient across a membrane as would be recognized by one of skill in the art (see “3. MD configurations” on pages 45-46; also, FIG. 3.1 on page 47).  Under a “sweep gas” mode for inducing a pressure gradient (see FIG. 3.1-C), vapors that permeate through the membrane are removed from the permeate compartment using a sweep gas and discharged with the sweep gas to an external condenser where the vapors can condense.  The “sweep gas” mode is essentially the mode of inducing a pressure gradient used by Rohde et al.  Additionally, under an “air-gap” mode for inducing a pressure gradient (see FIG. 3.1-B), vapors that permeate through the membrane are condensed on a condensing surface (i.e., a cooling surface) located in the permeate compartment, wherein the condensing surface is connected to a means for cooling (i.e., a flowing cooling stream on the other side of the cooling surface).  Note that the flowing cooling stream has been interpreted under 35 U.S.C. 112(f) as corresponding to the “means for cooling” as described in Applicant’s specification (see, e.g., page 8, lines 10-18), and equivalents thereof.  The “air-gap” mode is essentially the mode of inducing a pressure gradient used by Harale et al., since the condenser 144 is spaced from the wall of the membrane 132 (see FIG. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively provide a condensing surface in the permeate compartment and a means for cooling that was connected to the condensing surface in the membrane reactor of Rohde et al. because the provision of either: (i) a condensing surface in the permeate compartment connected with means for cooling (i.e., the “air-gap” mode of inducing a pressure gradient), or (ii) a flow of sweep gas through the permeate compartment with an external condenser (i.e., the “sweep gas” mode of inducing a pressure gradient) would have achieved substantially the same result of reducing the partial pressure of water in the permeate compartment to induce a pressure difference between the reaction compartment and the permeate compartment and to increase the amount of water that permeates through the membrane during use, as taught by Harale et al. and Wang et al.  Furthermore, the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
Response to Arguments
Applicant's arguments filed on July 29, 2022 have been fully considered.  Applicant (at pages 8-9) argues,
“Harale was cited by the Examiner for teaching a membrane reactor and that the permeate compartment of the reactor comprises a condenser such that during operation of the reactor, water can condense on a surface of the condenser. If according to the Examiner’s assertion, when combining the teachings of De Falco and Harale, a person skilled in the art would at best be incentivized to place a condenser in De Falco’s permeation zone in addition to the use of sweeping gas. There simply would be no incentive to remove the sweeping gas since De Falco describes that the sweeping gas is necessary to remove water and that the sweeping gas flow rate may also increase the water permeated flux. In other words, a person skilled in the art would provide both a sweeping gas and a condensing surface in the reactor based on the teachings of De Falco and Harale.
Wang was cited for teaching the four basic modes of inducing a pressure gradient across a membrane. According to the Examiner on page 9 of the Office Action, the “sweep gas” mode of Wang is essentially the mode of inducing a pressure gradient used by De Falco and the “air- gap” mode of Wang is essentially the mode of inducing a pressure gradient used by Harale. However, combining Wang with De Falco and Harale would still motive a person skilled in the art to provide both a sweeping gas and a condensing surface in the reactor for the same reason described above. In addition, there is no teaching in Wang that a combination of one or more of the modes would not be feasible.”
	The Office respectfully disagrees.
	Firstly, with respect to Applicant’s argument that a person skilled in the art would have provided both a sweeping gas and a condensing surface in the membrane reactor, the examiner notes that the membrane reactor of Harale et al. performed satisfactorily with only a condensing surface in the permeate compartment (i.e., condenser 144, FIG. 1).  Thus, one of ordinary skill in the art would have expected the modified membrane reactor of De Falco et al. to likewise perform satisfactorily with only a condensing surface in the permeate compartment.
	Secondly, the provision of either a sweep gas or a condensing surface in the permeate compartment would have achieved substantially the same result-- namely, an increase in the pressure difference between the reaction compartment and the permeate compartment due to a reduction in the partial pressure of water in the permeate compartment, which then increases the amount of water permeating through the water-permeable membrane into the permeate compartment.  The water removal shifts the reaction equilibrium in the reaction compartment, resulting in improved conversion in the membrane reactor (see detailed discussion in the rejections above).  The substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  See MPEP §2143 I.B.
	Thirdly, with respect to the new limitation, “said membrane reactor is adapted to not provide a sweeping gas in the permeate compartment”, the Examiner asserts that the claim language does not further limit the structure of the claim.  See MPEP § 2111.04.  A membrane reactor with fluid connections for flowing a sweep gas through the permeate compartment could be “adapted to not provide a sweeping gas in the permeate compartment” by simply disconnecting or shutting off the supply of sweep gas to the reactor during its use.  Thus, assuming arguendo, a membrane reactor was equipped with a condensing surface as well as fluid connections for flowing a sweep gas through the permeate compartment, such reactor would still read on the claimed membrane reactor because such reactor could be operated in a manner in which a sweep gas was not provided in the permeate compartment, by simply disconnecting or shutting off the supply of sweep gas to the reactor during its use.
	Lastly, with respect to Applicant’s argument (on page 7) that, “… the use of sweeping gas with the membrane reactor will inherently result in the concomitant removal of both water and hydrogen. Therefore, the condensing surface without a sweeping gas allows for selective condensation of water while hydrogen remains gaseous under the condensation and reaction conditions, resulting in separation of water from the reaction mixture and from hydrogen in one step”, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Rohde et al. (Ind. Eng. Chem. Res. 2005, 44, 9653-9658) and Meuleman et al. (US 2011/0266219) are cited to further illustrate the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774